— Appeal from a judgment of the Supreme Court (Harris, J.), rendered March 28, 1989 in Albany County, convicting defendant upon his plea of guilty of the crime of assault in the first degree.
*682Contrary to defendant’s contention, the prison sentence he received of 5 to 15 years was not harsh or excessive. Although it was the harshest possible sentence (Penal Law § 70.02 [3] [b]; [4]), defendant was permitted to enter his plea in full satisfaction of a six-count indictment and was specifically warned by the court that he could receive the 5- to 15-year sentence. Under these circumstances, and given the nature of the crime involved, we find no abuse of discretion by the court in imposing sentence (see, People v Williams, 97 AD2d 599).
Mahoney, P. J., Mikoll, Yesawich Jr., Crew III and Harvey, JJ., concur. Ordered that the judgment is affirmed.